BRUCE J. RUSHALL EILEEN L. McGEEVER LUCI M. MONTGOMERY RUSHALL & McGEEVER A PROFESSIONAL LAW CORPORATION 6100 INNOVATION WAY CARLSBAD, CALIFORNIA 92009 TELEPHONE: (760) 438-6855 FACSIMILE: (760) 438-3026 E-MAIL: rm@rushallmcgeever.com April 9, United States Securities and Exchange Commission 100 F Street N.E. Mail Stop Washington, D.C.20549 Attn: Mr. Michael Seaman, Attorney-Advisor Re: Ministry Partners Investment Company, LLC Form S-1 Filed December 23, 2009 File No. 333-163970 Ladies and Gentlemen: Registrant (the “Company”) submits this letter in response to Comment No. 5 of the Staff’s March 30, 2010 letter.The Company has not yet filed an amendment to its Registration Statement in response to the Staff’s letter, in the hope that after the Staff’s review and response to this letter, the Company can determine an effective resolution to Comment No. 5 prior to the Company’s amendment to its Registration Statement. For the Staff’s convenience, we repeat Comment No. 5 below, and follow with the Company’s responses to Comment No. 5. Division of Trading and Markets Comment Our Division of Trading and Markets has the following comment based on your response to prior comment 13 in our letter dated January 19, 2010: 5. Your response to prior comment 13 in your letter dated March 9, 2010 indicates that a description of the duties and compensation of your President, Mr. Bill Dodson, is set forth in the prospectus. The prospectus states that Mr. Dodson became your “president on May 8, 2006,” that he “was elected Assistant Secretary in October 2007,” that before joining you “he served as Vice President of Sales for California Plan of Church Finance, Inc., a registered broker-dealer,” at which “he managed all aspects of a brokerage operation, which annually distributed to investors between $125 and $175 million of church mortgage bonds,” that, “In the past, Mr. Dodson has held numerous securities and insurance licenses,” and that, “He is a graduate of the Securities Industry Institute at the Wharton School, University of Pennsylvania.” RUSHALL & McGEEVER A PROFESSIONAL LAW CORPORATION United States Securities and Exchange CommissionAttn: Mr. Michael Seaman, Attorney-Advisor April 9, Page 2 The prospectus also states that Mr. Dodson currently serves ex-officio on your board-appointed investment committee, which reviews your “investments, including loan purchases and dispositions,” and that none of your “Managers currently receives compensation for services rendered as a Manager,” although each “is entitled to be reimbursed for expenses incurred in performing duties on” your behalf.In addition, the prospectus states that, “An aggregate bonus amount of $70,700, $73,217 and $68,300 was paid to Mr. Dodson for the fiscal years 2009, 2008 and 2007, respectively,” that you “contributed an aggregate amount of $24,066 for Mr. Dodson’s 401(k) retirement plan, medical benefits and life and disability insurance for 2009,” and that, “In 2008, Mr. Dodson received a long-term incentive award that he earned as a participant in the ECCU Long-Term Incentive plan,” and that, “Mr. Dodson’s award was earned for the year ending December 31, 2006, but did not vest until his service as an ECCU leased employee was terminated effective as of December 31, 2007.” Further, the prospectus states that, with the restructuring of your “employee leasing arrangements with ECCU, Mr. Dodson became fully vested in his long-term incentive award and entitled to receive this payment,” that, “As provided under [your] leasing and administrative services agreement with ECCU, [you were] responsible for making this payment,” and that, “The incentive award was fully paid by the end of 2008.” Moreover, the prospectus states that you “contributed an aggregate amount of $21,943 for Mr. Dodson’s 401(k) retirement plan, medical benefits and life and disability insurance for 2008,” that, “For fiscal year 2007, [you] contributed $23,433 for Mr. Dodson’s 401(k) retirement plan, medical befits, and life and disability insurance,” and that, “In addition, Mr. Dodson received sales compensation of $26,384, a retirement benefit of $9,114 and other benefit allowances of $4,155.” Please describe all of Mr. Dodson’s current and former duties for you other than the review of your investments as an ex-officio on your investment committee.Also, please explain the prospectus’s statement that none of your “managers currently receives compensation for services rendered as a Manager,” and this statement’s current and former applicability to Mr.
